Kruse, P. J.
(dissenting):
The controversy between the parties is whether the work of teaming, which the plaintiff has to do, shall be done by union labor or non-union labor. The plaintiff contends that it favored the open shop policy, willing to treat union and non-union labor alike and with equal fairness, while the defendants contend that the plaintiff in fact discriminated against and was unfair to union labor. The defendant the Central Labor Union is the central body with which the other defendant labor unions, including the teamsters’ local union, are connected. After the organization of the Teamsters’Union a representative of the Central Labor Union and the president of the local Teamsters’ Union tried to persuade the president of the plaintiff to aid them in having the plaintiff’s teamsters join the local Teamsters’ Union, but the suggestion did not meet with favor, though he professed to be neutral. He was president of the Citizens League, which was an organization in the interest of the employers, and none too friendly to organized labor.
Upon the refusal of the plaintiff to assist them to have its work done by union labor the plaintiff was placed upon the unfair list. That means, according to the findings of the trial court, an employer who refuses to treat with the labor organizations, refuses to employ union labor, and refuses to give to his employees the conditions asked for by labor organizations with respect to hours of labor, shop conditions and other similar working conditions.
The judgment undertakes to relieve the plaintiff from the effect of placing it upon the unfair list by enjoining the defendants from enforcing rules or orders which require their members to quit the service of employers who patronize the plaintiff.
The decision seems to rest upon the proposition that there was an unlawful combination and conspiracy (1) to prevent the plaintiff from carrying on its business by threats and *283intimidation; and (2) to commit acts injurious to trade and commerce.
None of the defendants had any ill will toward the plaintiff or the teamsters in its employ. Their sole and only purpose in placing the plaintiff upon the unfair list was to have the plaintiff’s teaming work done by union labor. Neither was there any force or violence used to accomplish that purpose. I think it clearly appears that the primary purpose of the defendants was not the destruction of the plaintiff’s business, but the resulting injury was a mere incident in accomplishing a lawful purpose. The destruction of plaintiff’s business would harm rather than benefit the defendants. There would be one less business enterprise requiring labor. .
The trial court finds that the ultimate hope of the defendant was to better the conditions of the members of the union, by bringing into its organization all of the craftsmen and laborers in Auburn, so that their united efforts for higher wages, shorter hours and better working conditions might be more persuasive and effectual, and that without such motive or ultimate purpose the boycott would not have been inaugurated. This purpose is quite in accord with the declarations of principles and the constitutions and by-laws of the various defendant labor organizations. They declare it to be the duty of every laboring man to use his utmost endeavors to secure the amelioration of the laboring classes generally, and to that end unite the various trades and labor organizations of the city so as to form one brotherhood for the defense of the rights and protection of the interests of the laboring masses. They favor the rigid enforcement of all existing beneficial labor laws, especially those requiring compulsory education and the abolition of the truck system, favor arbitration and the use of every honorable means to adjust difficulties which may arise between workmen and employers, and to labor assiduously for the development of a plan of action that may be beneficial to both parties.
If the purpose of this combination was simply to carry out these declared principles and purposes, I think the combination was not illegal, although what was done had the effect to injure the plaintiff’s business. Employees, as well as employers, are injured every day in their trade and employ*284ment by their competitors, and if the means are not unlawful they are without legal redress. It should be borne in mind that this action is not to redress any grievance or enforce any right of either the plaintiff’s teamsters or the plaintiff’s customers, and the question is not whether the plaintiff has been or will be injured, but whether the injury is the result of an illegal combination and unlawful acts.
While these organizations, outside of the central organization, are composed of different classes of laborers, they are in fact associated together as one body in a common purpose for their own betterment. To accomplish this purpose I think they had the right to say to the employers: If you employ the plaintiff, who refuses to recognize us and give our members employment, we will refuse to work for you.
Much has been said and written upon the subject of boycott. The word itself is comparatively new, but the practice is as old as human history. It has been used frequently and effectively in all sorts of controversies, both by individuals and nations. The decisions of the courts are by no means in accord upon the question, and to collate them and enter into a long discussion of them would serve no useful purpose. This diversity of opinion exists in nearly every State of the' Union, as well as in the Federal courts. jsy
I content myself by citing but one decision, that of .the Court of Appeals of this State (National Protective Assn. v. Cumming, 170 N. Y. 315). The question was there elaborately discussed by three of the judges. While they were not in accord, nearly all, if not every member, agreed to certain principles laid down in that decision. I forbear to quote at length from the opinions, but all the judges agreed to the proposition that workingmen have the right to organize to secure higher wages, shorter hours of labor, and to better their conditions generally. They have the right to strike and to cease work in order to secure any lawful benefit to the members of the organization, and they have the right to do all these things as a body and by prearrangement, provided the object is not to gratify malice or inflict injury upon others.
I think the doctrine of that decision requires the reversal of this judgment. If the purpose of placing the plaintiff upon the unfair list had been merely to injure the plaintiff, *285and the request to employ union teamsters a mere pretext, the action of the defendant was unjustified and illegal. But if it was to obtain the work for the defendant’s members they acted within their legal rights, although it had the effect of displacing others, and to injure the plaintiff’s business.
I think that judgment should be reversed and the complaint dismissed.
Merrell, J., concurred.
Judgment affirmed, with costs.